Title: Thomas Jefferson’s Account with Joseph Dougherty, [4–10 March 1809]
From: Dougherty, Joseph
To: Jefferson, Thomas


          Washington Feb. 17th 18094–10 Mar. 1809 
          Thomas Jefferson Esqr
          
            
              
              
              To Jos Dougherty
              Dr
            
            
              
              
              
              
               D
              –cts
            
            
              
              
               To 40 30 bushels oats a 40 cts per bushel 
              
              12
              –00
            
            
              
              
                To a stable broom 
              
              00
              –14
            
            
              Mar
              1st
              To paid the stage office for freight of a box containing bust 
              
              00
              –75
            
            
              
              
              To a roap
              
              00
              –20
            
            
              
              
              To 6 trunks a D 4 Dollars each
              
              24
              –00
            
            
              
              
              To 2 Do for the girls
              
              8
              –50
            
            
               
              4
              To hack hire to a ball
              
              4
              –00
            
            
              
              
              To paid the stage office, freight of a small box 
              
              0
              –25
            
            
              
              
               To 2 saddle girths 
              
              1
              –25
            
            
              
              
               To cash paid Shorter going after horse 
              
              2
              –18½
            
            
              
              
              To cash paid for hawling packages 
              
              3
              –62½
            
            
              
              
              To cash paid for a toy
              
              0
              –25
            
            
              
              
              To 3 groce screws
              
              2
              –70
            
            
              
              
                To the blacksmith for horshoeing & repairs to the waggon 
              
              1
              –50
            
            
              
              
              
              
              61
              –35
            
          
          Washington March 10th 1809
          Received payment Jos Dougherty
        